DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The disclosure is objected to because of the following informalities:
	In paragraph 0037 (second to last paragraph on page 12 of the specification) there is a distance marked “O” corresponding also to Figure 3. This appears to be a typographical error. Did the Applicant intend “D” instead of “O”?  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 119, 122-124, 126, 130-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 119 line 26 (last line) it is unclear what is meant by “flat and/or coplanar”.
	Claim 123 line 1, what is meant by “each handle”? The tool of claim 119, from which claim 123 depends, has only a single handle. Also, lines 5-6 recite “the outer protruding surface of the handle of the further tool…” and for the same reasons is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 119, 122-124, 126, 130-137 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zmiyiwsky et al., US 2016/0354187.
	Zmiyiwsky et al. disclose the claimed invention including a tool comprising a handle (22, Figure 6) including a first end portion (22b) and a free end portion opposite the first end portion (22c), a cleaning element attached to the handle and positioned at the first end portion (26, Figure 6), the cleaning element being a dental brush (26, Figure 6; or pick or toothpick in embodiments of Figures 26-27), the free end portion shaped to form a gripping surface for fingers of a user to perform the cleaning (end including wall 22a as shown in Figure 6, capable of being gripped by fingers of a user), the free end portion also shaped to form a base of the tool configured to engage a horizontal surface to maintain the tool in an upright position when the tool is not in use (as shown in Figures 6-8 and 10), wherein the handle includes a respective peripheral longitudinal surface (peripheral surface of 22a, at 22f, see Figure 6), which is shaped to permit stacking with a handle of a further tool for cleaning (Figures 5, 16-23, 25), wherein the free end portion has a U-shaped or generally semi-circular cross section (cross section taken towards the free end below 28, see Figures 5-7, 22a is U-shaped or generally semi-circular), and a corresponding transversal end surface which defines a resting surface to engage the horizontal surface (Figures 6-7 and 10), the transversal end surface having the same cross-sectional shape as the free end portion (best shown in Figures 6-7 and 10), wherein the transversal end surface is a flat surface (best shown in Figures 6-7 and 10). Regarding claim 122, the handle is shaped as a longitudinally elongate body extending along a longitudinal axis (22, Figures 6-8 and 10), between the first end portion and the free end portion (Figures 6-8 and 10), wherein the first end portion is positioned above the free end portion in the upright position (Figures 6-8 and 10), the elongate body has a longitudinal face facing frontally (22a, curved face on the exterior of 22), a longitudinal face facing posteriorly (interior face of 22, at 22d), and opposite longitudinal lateral edges (edges of 22 adjacent to 28, see Figures 6-7 at 22f) connecting the longitudinal face facing frontally and the longitudinal face facing posteriorly (in Figure 6, the outer face of 22 faces frontally to the right, the inner face of 22 faces to the left and posteriorly). Regarding claim 123, the handle includes a body having a thickness (see Figures, thickness of 22) and extends between an inner recessed surface and an outer protruding surface (interior and outer surfaces of 22), such that the inner recessed surface is configured to overlap, at least partly, an outer protruding surface of the handle of a further tool when stacked (see Figures 5, 16-23). Regarding claim 124, the handle has a cross section that starts from a middle zone and extends outward in a diverging manner toward opposite lateral edges (in its generally semi-circular cross section, see Figures; the lateral edges are the edges of 22 adjacent to 28 formed at 22f, see particularly Figures 6-7 and 10). Regarding claim 126, the handle has a cross section which tapers away from the free end portion and converges towards the first end portion (see Figure 7, the overall handle has a cross section that tapers away from the free end portion and towards the first end portion). Regarding claims 130-132, the free end portion of the handle forms a seat for gripping by the user (as a user can grip the handle in numerous ways) and the seat has a recessed shape open on one side (open on side having 28, see Figure 6 in particular), to define a resting bottom for at least one of the fingers of the user (as a user can use this as a resting bottom), with lateral protrusions extending from the resting bottom (at 22j, Figure 10), wherein the seat extends longitudinally along the free end portion (Figure 10, along chamber 22d). Regarding claim 133, the free end portion is configured to receive and engage the fingers of the user (see Figures), the free portion includes a curved surface which protrudes outwardly to engage first and second fingers of the fingers of the user (22g, Figure 6), the free end portion includes a curved inner surface to engage one or two fingers of the user (22d, Figures 6-7), the free end portion forms a peripheral gripping surface for at least two of the fingers of the user (could be any of the fingers, peripheral gripping surface of 22). Regarding claim 134, the cleaning element extends from and is supported by the first end portion (26; see Figures). Regarding claim 135, there is a shaft for supporting the cleaning element (24 or at 26a and 26c in Figure 7), the shaft is extending from a transversal end face of the first end portion (Figure 7), wherein the cleaning element is a dental brush having bristles (26b, see Figures) which are circumferentially and/or longitudinally distributed  relative to the supporting shaft (see Figures 2, 6-10). Regarding claim 136, the first end portion extends inclined at a forward angle relative to a longitudinal axis of the handle (see first end portion that is inclined at its forward edge in Figure 10 particularly; alternatively the portion of the first end portion that includes 28). Regarding claim 137, a length of the handle is more than twice the length of the cleaning element (see Figures 7 and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 138 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zmiyiwsky et al., US 2016/0354187 in view of Abada, US 2003/0088930.
	Zmiyiwsky et al. disclose all elements previously mentioned above including opposite lateral edges of the handle on a free end portion that span a distance (the lateral edges are at 22f, see Figures 6-7), a distance between a central point of the free end portion and a line joining the opposite lateral edges (the is not shown well, but there is a distance between a line joining edges 22f and a central point of a free end portion, see Figures 6-7), and a distance between the first end portion and the free end portion (height between first and free end portions, see Figures 5-8 and 10), however fails to disclose specific dimensions for these distances.
	Abada teaches a similar oral care tool that like Zmiyiwsky et al. is meant to be worn or gripped by a user’s fingers and teaches the benefits of reduced dimensions so that the tool is ergonomic, can be carried in a pocket or handbag, so that the tool is always handy (paragraph 0055). Abada teaches the appropriate dimensions of the tool as being 2.5 cm x 2.5 cm x 1.5 cm (25 mm x 25 mm x 15 mm; paragraph 0055) but does not assign these dimensions to specific length, width, height dimensions of their tool. 
	The dimensions of Abada are close to the claimed range that one skilled in the art would find these dimensions to achieve the same goals as a dimension of opposite lateral edges of the handle on the free end portion to be in a range from 10 mm to 24 mm, a distance dimension between a central point of the free end portion and a line joining the opposite lateral edges from 10 mm to 24 mm, and a distance dimension between the first end portion and the free end portion to be from 30 mm to 70 mm. Also, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.” See MPEP 2144.05 I and II and KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zmiyiwsky et al. to have dimensions that are nearly in a range of 25 mm x 25 mm x 15 mm, as taught by Abada, so that the tool can be conveniently stored and carried for use away from home and specifically it would be obvious to have a dimension of opposite lateral edges of the handle on the free end portion to be in a range from 10 mm to 24 mm, a distance dimension between a central point of the free end portion and a line joining the opposite lateral edges from 10 mm to 24 mm, and a distance dimension between the first end portion and the free end portion to be from 30 mm to 70 mm as it would have been obvious to try these dimensions to achieve a successful size for the tooth cleaning tool and to optimize and provide a feasible range of dimensions for a dental cleaning tool that can be stored and carried easily while also capable to carry out the cleaning function of the tool.
	Response to Arguments
5.	Applicant’s arguments, filed 26 August 2022, with respect to the rejection(s) of claim(s) 119, 122-124, 126, 130-138 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Zmiyiwsky et al., US 2016/0354187 and Abada, US 2003/0088930.
In the response of 26 August 2022 the Applicant argues that the prior art does not teach or suggest a tool providing both a lateral overlap and an upright position. The Examiner notes that this feature is not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The language in claim 119 that the Applicant recites is: “…wherein the handle includes a respective peripheral longitudinal surface, which is shaped to permit stacking, or lateral superposing, with a handle of a further tool…” Zmiyiwsky et al., as described above, permits stacking. Further, the preamble of the claims recite that the claimed invention is “A tool…” and as a single tool the incorporation of “a handle of a further tool” is interpreted by the Examiner as intended use of the tool. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg